Citation Nr: 1024976	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  04-25 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for lumbosacral disc 
disease.

2. Entitlement to service connection for a left leg or knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1974 to September 1987 and from January 1989 to January 1992.  
These matters are before the Board of Veterans' Appeals (Board) 
on appeal from September 2003 and May 2004 rating decisions of 
the Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO).  In December 2007, a Travel Board hearing was held 
before the undersigned.  A transcript of the hearing is 
associated with the Veteran's claims file.  In February 2008, the 
case was remanded for additional development.  

The issue of entitlement to service connection for a left 
leg or knee disability is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action on his part is 
required.


FINDING OF FACT

It is reasonably shown that the Veteran's lumbosacral disc 
disease had its onset in service.  


CONCLUSION OF LAW

Service connection for lumbosacral disc disease is warranted.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  However, inasmuch as this decision grants 
the appellant's claim for service connection for lumbosacral disc 
disease, there is no reason to belabor the impact of the VCAA on 
this matter, since any notice error or duty to assist omission is 
harmless.  Accordingly, the Board will address the merits of the 
claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

The Veteran alleges that his current back disability is the 
result of over 16 years in service wherein he marched for long 
periods of time while carrying heavy packs and endured a lot of 
physical training.  See October 2002 statement in support of 
claim.

The Veteran's service treatment records (STRs) show that in 
November 1976, he complained of low back pain after bowling; 
possible back strain was assessed.  In December 1990, he 
complained of acute left flank pain radiating into the shoulder 
blade and neck areas; it was unclear whether these symptoms were 
from a muscle strain or a spontaneous pneumothorax.

August 2002 private treatment records from Mt. Carmel Health 
System show that the Veteran sought treatment for back pain.  A 
September 2002 MRI study revealed multilevel degenerative 
changes.

On August 2003 authorized VA examination, the following were 
diagnosed: lumbosacral degenerative disc disease and herniated 
nucleus pulposus.  The examiner reviewed the claims file and 
opined, "As per [the Veteran's] back condition [he] has no 
evidence in his [STRs] of being treated for any back problems.  
[He] himself stated he did not have significant problems with the 
back until 2002, which is remote from his service time."

In a January 2008 letter from the Veteran's private physician, 
Dr. J.H.U., he noted that the Veteran continued to complain of 
low back pain, with pain radiating intermittently into his leg.  
Dr. J.H.U. stated that one issue he also discussed with the 
Veteran was whether his years in service had contributed to his 
back problems.  Dr. J.H.U. opined, "Quite frankly, I can't say 
for certain one way or another.  I certainly think it possible 
that being involved in the military and whatever it is that they 
do in the military could contribute to degenerative disc disease 
and I really can't say much more than that."

On November 2009 VA examination, degenerative disc disease with 
radiculitis was diagnosed.  The examiner reviewed the claims 
file, noting that the Veteran separated from service in 1992 
after 17 years in the military and did not have any significant 
problems with his back until 2002.  She then stated:

In reviewing [the Veteran's] service records I too was 
unable to find any significant documentation related 
to injury or treatment of persisting back problems.  
On the other hand, the fact must be considered that 
the MRI of 2003 revealed degenerative disease of the 
spine.  X-rays of the lumbar spine on today's exam 
support this as well.  A review of the literature 
notes that this process, being degenerative disc 
disease, happens over a 20-30 year time period.  I 
also found that it is more likely to occur in people 
who smoke cigarettes and those who do heavy physical 
work.  The pain may start gradually for no known 
reason and get worse over time.  

After noting that the Veteran spent a significant time in service 
wherein he both smoked and was involved in physical labor, the 
examiner opined, "[I]t is my opinion that this Veteran's 
degenerative disc disease is as least as likely as not caused by 
or a result of a natural progression of degeneration to his spine 
that began during his time in military service."

As outlined above, the record includes both medical evidence that 
tends to support the Veteran's claim of service connection for 
lumbosacral disc disease and medical evidence that is against 
this claim.  When evaluating this evidence, the Board must 
analyze its credibility and probative value, account for evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the appellant.  
See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In evaluating medical opinions, the Board may 
place greater weight on one medical professional's opinion over 
another's depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).  While claims file review is not 
required for a medical opinion to have probative value, it must 
be clear from the record that the opinion provider was aware of 
any pertinent facts relevant to determining the etiology of a 
disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 
(2008) (finding that the relevant focus is not on whether the 
clinician had access to the claims file, but instead on whether 
the clinician was "informed of the relevant facts" in rendering 
a medical opinion).

Here, the Board places greater weight on the November 2009 VA 
examiner's opinion, as it includes references to evidence which 
reflects familiarity with the entire record, includes discussion 
of relevant medical literature, and includes a detailed 
explanation of the rationale for her opinion that the Veteran's 
current lumbosacral disc disease is the result of a degeneration 
of his spine which began in service.  Significantly, the August 
2003 authorized VA examiner overlooked the Veteran's complaints 
of back pain in service when he stated there was no evidence in 
the Veteran's STRs of him having been treated for back problems 
in service.  Resolving any remaining reasonable doubt in the 
Veteran's favor, the Board concludes that service connection for 
lumbosacral disc disease is warranted.


ORDER

Service connection for lumbosacral disc disease is granted.


REMAND

During the Veteran's November 2009 VA examination for the left 
leg/knee, he reported that he retired in 2005 due to medical 
problems and was in receipt of disability benefits from the 
Social Security Administration (SSA).  VA has a duty to assist 
the Veteran in obtaining records from other federal government 
agencies where it has "actual notice" that these records exist.  
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  
Recently, in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), 
the U.S. Court of Appeals for the Federal Circuit held, in 
essence, that only relevant SSA records must be obtained, and 
that the legal standard for relevance requires VA to examine the 
information it has related to the medical records and, if there 
exists a reasonable possibility that the records could help the 
Veteran substantiate his claim for benefits, the duty to assist 
requires VA to obtain the records.  In the instant case, although 
the Veteran indicated that he retired as a result of his back 
condition, the exact basis for the SSA disability benefits award 
is unknown; therefore, it cannot be said with certainty that the 
medical records considered by SSA, if available, would not be 
relevant to the matter at issue.  A review of the record did not 
reveal any VA attempt to secure the Veteran's SSA records (or 
notice that such records have been destroyed or are otherwise 
unavailable).  Therefore, while the Board regrets further delay, 
as the record clearly reflects that the Veteran is in receipt of 
SSA disability benefits, and since such records are 
constructively of record, they must be sought.  

Accordingly, the case is REMANDED for the following:

1.	The RO should obtain from SSA copies of 
any decision regarding the Veteran's claim 
for SSA disability benefits and copies of the 
record upon which any such claim was decided.  
If such records are unavailable, the reason 
for their unavailability must be explained 
for the record.

2. 	The RO should undertake any other 
development suggested by the development 
ordered above, and then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the Veteran the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


